--------------------------------------------------------------------------------

Exhibit 10.09
 
UNCOMMITTED LINE OF CREDIT AGREEMENT




Uncommitted Line of Credit Agreement (as amended or otherwise modified from time
to time, this “Agreement”), dated as of January 23, 2008, is between
AllianceBernstein L.P., a Delaware limited partnership (the “Borrower”), and
Citibank, N.A. (the “Lender”).


The Borrower and the Lender hereby agree as follows:


1.           (a)  The Lender agrees to consider from time to time, from the
Effective Date (as defined in Section 8) until March 28, 2008 (such date, or the
earlier termination of this Agreement pursuant to Section 11, being the
“Termination Date”), the Borrower’s requests that the Lender make advances
(“Advances”) to it in an aggregate amount not to exceed $100,000,000.00 (One
Hundred Million Dollars) at any one time outstanding. The proceeds of the
Advances are to be used solely as a commercial paper backstop and/or for general
corporate purposes.  This letter is not a commitment to lend but rather sets
forth the procedures to be used in connection with the Borrower’s requests for
the Lender’s making of Advances to it from time to time on or prior to the
Termination Date and, if the Lender makes Advances to the Borrower hereunder,
the Borrower’s obligations to the Lender with respect thereto.


 
(b)
The following terms used herein shall have the following meanings:



 “Base Rate” means a fluctuating rate of interest announced publicly by
Citibank, N.A. in New York, New York from time to time as its base rate.


“Business Day” means any day of the year on which banks are not required or
authorized by law to close in New York City.


“General Partner” means AllianceBernstein Corporation, a Delaware corporation,
in its capacity as general partner of the Borrower.


“Maximum Rate” means the maximum rate of non-usurious interest permitted by
applicable law.


“Quoted Rate” means, for any Quoted Rate Advance, a rate quoted by the Lender
and agreed to by the Borrower for such Advance.


2.  Each request by the Borrower to the Lender for an Advance based on a Quoted
Rate (a “Quoted Rate Advance”) will be given not later than 11:00 A.M. (New York
City time) on the date of such proposed Advance.  Each request will specify (i)
the date on which the Borrower wishes the Advance to be made (which will be a
Business Day), (ii) the amount it wishes to borrow (which will be in the amount
of $1,000,000 or an integral multiple thereof) and (iii) the interest period
(“Interest Period”) it wishes to apply to such Advance.  The duration of each
Interest Period will be a term requested by the Borrower and agreed to by the
Lender, provided that (i) the Borrower may not select any Interest Period that
ends after the Termination Date; and (ii) whenever the last day of an Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period will be extended to occur on the next succeeding Business
Day. If the Lender agrees to make such Advance, it will make such funds
available to the Borrower in same day funds by crediting to the following
account, or as otherwise specified by the Borrower, prior to the making of such
Advance:

 
 

--------------------------------------------------------------------------------

 

Citibank, N.A.
ABA# 021000089
Account of AllianceBernstein L.P.
Account # 3047-1962


3.  The Borrower will repay the principal amount of each Advance on the earliest
to occur of a DEMAND, the last day of the Interest Period for such Advance and
the Termination Date, together with accrued interest thereon.  The Borrower may
prepay any Advance made to it in whole or in part on any Business Day, provided
that (i) the Borrower has given the Lender at least three Business Days’
irrevocable written notice of such prepayment (and on the date specified for
such prepayment in such notice, the Borrower will prepay the amount of the
Advance to be prepaid, together with accrued interest thereon to the date of
prepayment and any other amounts payable by the Borrower pursuant to Section
15), and (ii) each partial prepayment will be in a principal amount of at least
$1,000,000.


4. The Borrower will pay interest on the unpaid principal amount of each Advance
made to it from the date of such Advance until such principal amount is paid in
full at a rate equal to the Quoted Rate for such Advance, payable in arrears on
DEMAND, or if no demand has been made, on the last day of the Interest Period
for such Advance.  Any overdue amount of principal, interest or other amount
payable hereunder will bear interest, payable on demand, at the Base Rate plus
2% per annum; provided that the interest rate shall not exceed the Maximum Rate.


5.  Promptly after the making of a Quoted Rate Advance, the Lender will send the
Borrower a written confirmation of the Quoted Rate and Interest Period
therefor.  Unless the Borrower objects in writing to the information contained
in such confirmation within three Business Days after the Lender’s sending of
such confirmation to the Borrower, the Borrower will be deemed to have
unconditionally agreed for all purposes to the correctness of such
information.  If the Borrower so objects to the Quoted Rate set forth in any
such confirmation, such Quoted Rate Advance will be payable with interest at the
Base Rate rather than at the Quoted Rate so objected to. Any Quoted Rate Advance
bearing interest at the Base Rate  pursuant to this Section will continue to be
an “Advance” for the purposes of this Agreement.


6.  If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or directive duly adopted by any central bank or other governmental
authority (whether or not having the force of law) with respect to the
regulation of banks, monetary policy, lending, investments, or other financial
matters, there is any increase in the cost to the Lender of agreeing to make or
making, funding or maintaining Advances, then the Borrower will from time to
time, upon the Lender’s demand, pay to the Lender additional amounts sufficient
to compensate the Lender for such increased cost.  In addition, if the Lender
determines that compliance with any law or regulation or any guideline or
directive duly adopted by any central bank or other governmental authority
(whether or not having the force of law) after the date hereof affects or would
affect the amount of capital required or expected to be maintained by the Lender
or any corporation controlling the Lender and that the amount of such capital is
increased by or based upon the existence of Advances hereunder, then, upon the
Lender’s demand, the Borrower will immediately pay to the Lender, from time to
time as specified by the Lender, additional amounts sufficient to compensate the
Lender or such corporation in the light of such circumstances, to the extent
that the Lender reasonably determines such increase in capital to be allocable
to the existence of  the Advances hereunder.  A certificate as to such amounts
and a brief explanation of such amounts which are due and in reasonable detail
the basis of the calculation and allocation thereof submitted to the Borrower by
the Lender will be conclusive evidence, absent manifest error, that such amounts
are due.  Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for the Lender to fund or maintain
Advances made hereunder, then, on notice thereof and demand therefor made by the
Lender, each Advance will automatically, upon such demand, convert into an
Advance accruing interest at the Base Rate.  Any Advance accruing interest at
the Base Rate will continue to be an “Advance” for the purposes of this
Agreement.

 
 

--------------------------------------------------------------------------------

 

7.  The Borrower will make each payment (whether in respect of principal,
interest or otherwise) payable by it hereunder, irrespective of any right of
counterclaim or set-off, not later than 2:00 P.M. (New York City time) on the
day when due in U.S. dollars to the Lender at 388 Greenwich Street, New York,
New York in same day funds.  The Borrower hereby authorizes the Lender, if and
to the extent payment owed to the Lender is not made when due hereunder, to
charge from time to time against any or all of the Borrower’s accounts with the
Lender or any of the Lender’s affiliates any amount so due.  All computations of
interest will be made by the Lender on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest is payable.  Each
determination by the Lender of an interest rate hereunder will be conclusive and
binding for all purposes, absent manifest error.  Whenever any payment hereunder
is stated to be due on a day other than a Business Day, such payment will be
made on the next succeeding Business Day, and such extension of time will in
such case be included in the computation of payment of interest.


8.  This Agreement will become effective on and as of the first date (the
“Effective Date”) on which the Lender has received the following, each in form
and substance satisfactory to the Lender: (i) a counterpart of this Agreement
duly executed by the Lender and the Borrower; (ii) certified copies of the
resolutions of the General Partner’s Board of Directors or any committee thereof
approving this Agreement, and of all other documents evidencing necessary action
and governmental and other third party approvals, if any, with respect to this
Agreement; and (iii) a certificate of the General Partner’s Secretary or
Assistant Secretary certifying the names and true signatures of the General
Partner’s officers authorized to sign this Agreement and the other documents to
be delivered hereunder and to request Advances hereunder (“Designated
Officers”).

 
 

--------------------------------------------------------------------------------

 

9.  Each request by the Borrower for an Advance and the acceptance by the
Borrower of the proceeds of such Advance will constitute a representation and
warranty by the Borrower that on the date of such Advance the representations
and warranties contained in Section 10 are correct on and as of the date of such
Advance, before and after giving effect to such Advance and to the application
of the proceeds therefrom, as though made on and as of such date (other than any
such representations or warranties that, by their terms, refer to a date other
than the date of such Advance).  In addition, the Borrower agrees to deliver to
the Lender such other documents and other information requested by the Lender in
connection with an Advance requested by the Borrower.


10.  The Borrower represents and warrants as follows:


(a) The Borrower is a limited partnership duly organized, validly existing, and,
if applicable, in good standing, under the laws of the State of Delaware and has
all requisite partnership power to own its material properties and conduct its
material business as now conducted and as presently contemplated.
 
(b) The execution, delivery, and performance of this Agreement by the Borrower
and the transactions contemplated hereby (i) are within the partnership’s power,
(ii) have been duly authorized by all necessary partnership proceedings and
(iii) do not contravene (x) its limited partnership certificate or limited
partnership agreement or (y) any law or any contractual restriction binding on
or affecting it.


(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement.


(d) This Agreement has been duly executed and delivered by the Borrower  and is
its legal, valid and binding obligation enforceable against the Borrower in
accordance with its terms, except to the extent that enforcement may be limited
by applicable bankruptcy, insolvency and other similar laws affecting creditors’
rights generally.


(e) The consolidated balance sheet of the Borrower and its subsidiaries as at
December 31, 2006, and the related consolidated statements of income and cash
flow of the Borrower and its subsidiaries for the fiscal year then ended,
accompanied by an opinion of the Borrower’s independent certified public
accountants, fairly present the consolidated financial condition of the Borrower
and its subsidiaries as at such date and the consolidated results of operations
of the Borrower and its subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied
and all included in the Borrower’s most recent Form 10-K filed with the
Securities and Exchange Commission (“2006 Form 10-K”).

 
 

--------------------------------------------------------------------------------

 

(f) Except as disclosed in the 2006 Form 10-K, since December 31, 2006 there has
been no material adverse change in the business, operations, condition
(financial or otherwise) or prospects of the Borrower and its subsidiaries taken
as a whole.


(g) Except as disclosed in the 2006 Form 10-K, there is no pending or threatened
action, suit, investigation, litigation or proceeding affecting the Borrower or
its subsidiaries before any court, governmental agency or arbitrator that (i)
could be reasonably likely to have a material adverse effect on the business,
operations, condition (financial or otherwise) or prospects of the Borrower and
its subsidiaries taken as a whole, the Lender’s rights and remedies under this
Agreement, or the Borrower’s ability to perform its obligations under this
Agreement, or (ii) purports to affect the legality, validity or enforceability
of this Agreement or the consummation of the transactions contemplated hereby.


(h) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.


(i) No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of the Borrower to the Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to any projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.


(j) No proceeds of any Advance will be used to purchase or carry any margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any margin stock.


11.  This Agreement may be terminated by the Borrower or the Lender by giving
written notice of termination to the other parties hereto, but no such
termination will affect the Borrower’s obligations with respect to Advances
outstanding at the time of such termination.  The Lender may amend or modify the
terms and conditions of this Agreement at any time without prior notice to the
Borrower and without the Borrower’s consent, but no such amendment or
modification will affect the Borrower’s obligations with respect to Advances
outstanding at the time of such amendment or modification.  At the time the
Borrower makes a request for an Advance, the Lender agrees to notify the
Borrower of any such amendment or modification, provided that neither the
Lender’s agreement to so notify the Borrower, nor the Lender’s failure to so
notify the Borrower, will affect the uncommitted nature of this Agreement.

 
 

--------------------------------------------------------------------------------

 

12.  All notices and other communications provided for hereunder will be in
writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower, at its address at 1345 Avenue of the Americas,
New York, New York 10105 (Telecopy Number: 212-823-3250), Attention: John J.
Onofrio, Jr., Vice President and Treasurer; if to the Lender, at its address at
388 Greenwich Street, 23rd Floor, New York, New York 10013 (Telecopy Number:
646-291-1703), Attention: Alexander Duka; or, as to either party, at such other
address as is designated by such party in a written notice to the other
party.  All such notices and communications will, when mailed or telecopied, be
effective three Business Days after deposit in the mails, or when telecopied,
confirmation has been received by the sender, except that notices and
communications mailed to the Lender pursuant to Sections 2, 3 or 11 will not be
effective until received by the Lender.


13.  No failure on the Lender’s part to exercise, and no delay in exercising,
any right hereunder will operate as a waiver thereof; nor will any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.


14.  (a)  The Borrower agrees to pay on demand all of the Lender’s out-of-pocket
costs and expenses (including without limitation, reasonable counsel fees and
expenses) in connection with the preparation, execution, delivery,
administration, modification, amendment and enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement.


(b)  The Borrower will indemnify and hold harmless the Lender, its affiliates
and each of its and their respective officers, directors, employees, agents,
advisors and representatives (each, an “Indemnified Party”) from and against any
and all claims, damages, losses, liabilities and expenses (including without
limitation, fees and disbursements of counsel), that may be incurred by or
asserted or awarded against any Indemnified Party (including without limitation,
in connection with any investigation, litigation or proceeding, or the
preparation of a defense in connection therewith), in each case arising out of
or in connection with this Agreement, any of the transactions contemplated
hereby or any actual or proposed use of the proceeds of the Advances, except to
the extent such claim, damage, loss, liability or expense is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party's gross negligence or willful
misconduct.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section applies, such indemnity will be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of its directors, security holders or creditors, an Indemnified
Party or any other person, or any Indemnified Party is otherwise a party
thereto, and whether or not the transactions contemplated hereby are
consummated.


(c)  No Indemnified Party will have any liability (whether in contract, tort or
otherwise) to the Borrower or any of its security holders or creditors for or in
connection with the transactions contemplated hereby, except for direct damages
(as opposed to special, indirect, consequential or punitive damages (including
without limitation, any loss of profits, business or anticipated savings))
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.

 
 

--------------------------------------------------------------------------------

 

15.  If the Borrower fails to borrow or prepay any Advance after the Borrower
has given the Lender notice thereof and, in the case of a borrowing, the Lender
has agreed to make such Advance and the Borrower does not object to the Quoted
Rate and Interest Period pursuant to the instructions set forth in Section 5
hereof, the Borrower will, upon demand by the Lender, pay the Lender any amounts
required to compensate the Lender for any losses, costs or expenses that the
Lender may reasonably incur as a result of such payment or failure to borrow or
prepay.


16.  This Agreement is binding upon and will inure to the benefit of the
Borrower, the Lender and their respective successors and assigns, except that
the Borrower will not have the right to assign its rights or obligations
hereunder or any interest herein without the Lender’s prior written
consent.  The Lender may, with the written consent of the Borrower (which
consent will not be unreasonably withheld), assign to one or more persons all or
a portion of its rights and obligations under this Agreement, provided that the
consent of the Borrower will not be required in connection with an assignment to
an affiliate of the Lender.  Notwithstanding any other provisions set forth in
this Agreement, the Lender may at any time create a security interest in all or
any portion of the Lender’s rights under this Agreement in favor of any Federal
Reserve Bank.


17.  This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed will be deemed to be an original and all of which taken
together will constitute one and the same agreement.


18.  The Borrower hereby irrevocably (i) submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, (ii)
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State court or in such Federal court, (iii) waives,
to the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding, and (iv) irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to the Borrower at its address
specified in Section 12. The Borrower agrees that a final non-appealable
judgment in any such action or proceeding will be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.  Nothing herein will affect the Lender’s right to serve legal process in
any other manner permitted by law or affect the Lender’s right to bring any
action or proceeding against the Borrower or its property in the courts of other
jurisdictions.


19.  If a payment has not been made by the Borrower when due hereunder, the
Lender and each of its affiliates is authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by the Lender or any of its
affiliates to or for the Borrower’s credit or account against any and all of the
Borrower’s obligations now or hereafter existing under this Agreement,
irrespective of whether the Lender has made demand under this Agreement and
although such obligations may be unmatured.  The Lender shall promptly notify
the Borrower after any such set-off and application, provided that any failure
to give or any delay in giving notice shall not affect the validity of any such
set-off or application under this Section.  The Lender’s rights under this
Section are in addition to other rights and remedies (including without
limitation, other rights of set-off) which the Lender may have.

 
 

--------------------------------------------------------------------------------

 

20.  Each of the parties hereto hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Agreement, the Advances or the
Lender’s actions in the negotiation, administration, performance or enforcement
hereof or thereof.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



  ALLIANCEBERNSTEIN L.P.             ALLIANCEBERNSTEIN CORPORATION            
By:  
/s/ John. J. Onofrio, Jr
    Name:
John J. Onofrio, Jr.
    Title:
Vice President and Treasurer
             
CITIBANK, N.A.
                            By:    
 /s/ Alexander F. Duka
    Name:
 Alexander F. Duka
    Title:
Managing Director
 

 



--------------------------------------------------------------------------------